Citation Nr: 0024195	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  97-32 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
a central nervous system disorder is well grounded.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder, including spina bifida occulta.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder, including pes planus.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
genitourinary disorder, including hydronephrosis and/or 
pyelonephritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1954.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above-noted claims.

The case was previously before the Board in September 1999, 
when it was remanded to schedule the veteran for a personal 
hearing before a traveling Member of the Board.  An 
appropriate hearing was scheduled in May 2000; however, the 
veteran failed to report.

The veteran has also claimed entitlement to service 
connection for diabetes mellitus as secondary to a kidney 
disorder.  This claim has not yet been adjudicated by the RO 
and is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The veteran has presented no competent evidence of a 
current central nervous system disorder.

2.  In January 1955, the RO denied entitlement to service 
connection for spina bifida occulta, pes planus, 
hydronephrosis, and pyelonephritis.  The RO notified the 
veteran of its decision and of his appellate rights.  He did 
not appeal.

3.  Evidence has not been presented or secured since the 
January 1955 RO decision that is so significant that it must 
be considered in order to fairly decide the merits of the 
claims for service connection for spina bifida occulta, pes 
planus, hydronephrosis, and pyelonephritis.


CONCLUSIONS OF LAW

1.  The claim for service connection for a central nervous 
system disorder is not well grounded and there is no 
statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The January 1955 RO rating decision that denied 
entitlement to service connection for spina bifida occulta, 
pes planus, hydronephrosis, and pyelonephritis is final.  
38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(b), 20.1103 (1999).

3.  Evidence received since the January 1955 RO decision that 
denied entitlement to service connection for spina bifida 
occulta, pes planus, hydronephrosis, and pyelonephritis is 
not new and material, and the veteran's claims are not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records show that on entrance 
examination in June 1952, the feet and spine were normal.  He 
was assigned a physical profile of "1" for the lower 
extremities.

In August 1952, approximately two weeks after entering 
service, the veteran complained of pain in the coccyx and 
chronic headache.  The initial impression was pilonidal cyst.  
On surgical consultation later that month, the veteran gave a 
history of pain at the base of his spine for as long as he 
could remember.  The examiner expressed doubt as to the 
initial impression of pilonidal cyst and referred the veteran 
for x-rays and orthopedic consultation.  

On orthopedic examination the next day, the veteran again 
reported having pain at the lower end of his spine off and on 
all of his life; however, he had never before gone to a 
doctor.  He also complained of headaches and that his legs 
gave out on him.  Examination of the back was essentially 
normal.  Neurological examination revealed no abnormalities.  
X-rays of the lumbosacral spine and coccyx were negative 
except for spina bifida occulta.  The examiner's impression 
was that there were no orthopedic diseases found. 

In September 1952, the veteran was hospitalized for six days.  
He had been vaccinated one week previously, and his arm had 
been sore for several days.  He had poor appetite and a 
slight chill the day before admission.  On the day of 
admission, he had been sick all day, beginning with back pain 
which became progressive and moved to the cervical region.  
He was weak and had a "tickling" chilly feeling on 
admission.  On examination, he had a swollen left upper arm 
with tender axilla.  He temperature was 104.2 degrees, and he 
appeared dehydrated.  He had a primary reaction in the arm.  
The narrative summary showed that the veteran complained of 
stiffness of the neck, but there was no stiffness, only pain 
on motion to the right.  The muscles were supple and reflexes 
were active.  He had been having headaches.  Pupils were 
dilated.  There was a vaccine reaction about 9 or 10 days 
old.  There were no clear-cut signs of anything.  Urinalysis 
during hospitalization was negative for albumin and sugar.  
The final diagnosis was erythema nodosum, secondary to a 
vaccination reaction.  He was asymptomatic and returned to 
duty.

Later in September 1952, the veteran was seen in the 
orthopedic clinic.  He reported having a pain in his back for 
years without history of trauma.  He complained that his leg 
went to sleep frequently since his hospitalization for the 
reaction to the vaccination.  He stated that his back hurt 
most when he walked around and least while he sat or slept 
and he complained of right leg cramps at night.  On 
examination, the veteran stood straight and had no muscle 
spasms.  He had a full range of motion of the lumbosacral 
spine in all directions.  Straight leg raising was negative 
and both legs were of equal length and circumference.  
Reflexes and sensation were normal.  He had full range of 
motion of both hips.  Both knees were stable and had full 
range of motion.  An x-ray report of the veteran's 
lumbosacral spine was noted to be negative.  The examiner 
stated that the veteran had marked degree of flat foot with 
some pronation and no calluses.  The examiner fitted the 
veteran with a pair of arch supports and instructed him to 
wear them for at least six weeks before returning for a 
follow-up visit.  

In October 1952, the veteran reported that he could not stand 
the arch supports that he was told to wear, and that the arch 
supports provided no relief.  The impression was acute strain 
at the insertion of the anterior tibial muscle.  

A May 1953 entry lists pes planus III° and states that the 
veteran again reported that he could not wear arch supports.  
A January 1954 entry also lists pes planus 3°.  

In February 1954, an examiner noted that the veteran's feet 
measured 10 1/2 D, and he was wearing a size 9 D shoe.  He was 
fitted with number 10 long supports.  He returned a couple of 
weeks later and reported that he had no improvement.  

A February 1954 request for a change of physical profile is 
associated with the veteran's service medical records.  The 
reasons for the request were the veteran's complaints of 
trouble with his legs and feet when running, marching, 
standing, or participating in physical training.  The veteran 
further complained of trouble sleeping and stated that his 
leg and foot trouble started when he first entered duty.  

In March 1954, the veteran was seen for a common cold.  A 
urinalysis was reported in the medical record as being 
"loaded" with white blood cells and positive for albumin.  
The following day, there were no urinary symptoms.  He 
continued to complain of soreness under the right costal 
margin, and there was no evidence of jaundice.  A repeat 
urinalysis was again loaded with white blood cells and 
positive for albumin.  He returned a third day feeling much 
better.  He had no urinary symptoms and no evidence of 
hepatitis.  Physical examination was essentially negative.  
There was no costo-vertebral angle tenderness and kidneys 
were not felt.  The examiner's impression was that 
pyelonephritis seemed to be the best bet for diagnosis.  
Urinalysis was again positive for albumin and white blood 
cells.  Sulfa-diazine was prescribed.  The veteran was to 
return two days later.

A few days later, the urinalysis instructions were to check 
for sulfa crystals.  No sulfa crystals were seen, and there 
was trace albumin and 8 to 18 white blood cells, with clumps 
of white blood cells.  On return for examination, the veteran 
had no complaints and felt normal.  He was to continue sulfa 
for two days.

On separation examination in July 1954, clinical evaluation 
of the veteran's genitourinary and neurologic systems and 
spine was normal.  Urinalysis was negative for albumin and 
sugar.  Third degree flat foot, asymptomatic, was noted. The 
veteran was again assigned a physical profile of "1" for 
the lower extremities.

The veteran filed a claim for service connection for a kidney 
ailment and flat feet in September 1954.  He stated that the 
kidney ailment developed in April 1954 and that his flat feet 
"started" in September 1952.  

In support his claim, the veteran submitted a September 1954 
letter from Fred F. Crews, M.D.  Dr. Crews reported that the 
veteran gave a history of passing kidney stones in the 
service and that he had recurrent symptoms of kidney 
infection with pus and albumin in the urine.  He was 
hospitalized at Winfield Hospital.  Dr. Crew further stated 
that he first treated the veteran on September 9, 1954.  The 
diagnosis was chronic pyelonephritis.

The veteran underwent VA examinations in December 1954.  On 
urological examination, he stated that he first had trouble 
with his back in 1953 and was treated on several occasions 
for his kidneys.  He complained of a sharp and shooting low 
back pain, which increased on motion, and said he had seen 
Dr. Crews about eight times since discharge from the service.  
He gave no history of frequency or urgency and stated that 
his only trouble was the back pain.  He denied ever having 
passed a stone, having colic, or having a hemorrhage from the 
kidneys.  His kidneys were not palpable or tender to pressure 
on examination.  Laboratory tests were obtained.  Urine had 
one plus albumin and three white blood cells per high powered 
field.  The examiner reported that, with a very sensitive 
test this was almost a normal finding.  Blood urea nitrogen 
was 13.5, and the phthalein output was 50.  The examiner 
stated that all these things were virtually within normal 
limits, however they were barely within normal.  An x-ray of 
the kidneys showed mild bilateral hydronephrosis.  The 
diagnosis was mild bilateral hydronephrosis with essentially 
normal kidney function.

On general surgical examination, the veteran reported pain in 
the back that was sharp and shooting and increased by motion 
of the lower back.  On examination, there was no disturbance 
of contour of the lower spine.  Normal convexity was present.  
On palpation, he complained of some pain on deep pressure 
over the lumbar muscles and the lumbar vertebrae.  On forward 
bending, he came within two inches of the floor, and the 
examiner could detect no spasm of the lumbar or erector 
muscles.  Dorsal and lateral motion were normal.  An x-ray of 
the spine showed normal width and alignment of the vertebrae.  
No arthritic or other changes were demonstrated.  The 
examiner diagnosed subjective pain in the lumbar spine 
increased by motion with negative physical and x-ray 
findings.

In January 1955, the RO denied entitlement to service 
connection for hydronephrosis, pyelonephrosis, pes planus, 
and spina bifida occulta.  The RO denied the claims on the 
grounds that hydronephrosis was not incurred or aggravated by 
service, that pes planus and spina bifida occulta were 
constitutional or developmental abnormalities/defects and not 
disabilities under the law, and that pyelonephritis was not 
shown by the record.  The veteran was notified of this 
decision and his appellate rights by letter dated January 11, 
1955.  He did not appeal.

The veteran sought to reopen his claims for service 
connection for flat feet, a back disorder, hydronephrosis, 
and pyelonephritis in January 1997.  He also claimed service 
connection for a central nervous system disorder.  He stated 
that his induction physical was clear that there were no 
problems with his feet, that he subsequently had many 
problems with his feet while on active duty, and that he 
continued to experience problems.  The veteran also stated 
that he continued to have problems with his back which 
occurred during active service and that the denial of the 
hydronephrosis and pyelonephritis should be reconsidered 
because he was treated for those conditions two weeks after 
his discharge from service in 1954.  Finally, he stated that 
the central nervous system disorder developed as a result of 
his adverse reaction to the vaccination he received in 
service.  He developed a fever of 104.2 degrees.  He was 
reportedly told by Dr. Crews that the fever had affected his 
central nervous system.

In January 1997, the veteran submitted records from Carraway 
Family Occupational Medicine, dated from 1959 through 1996.  
The first entry indicates that the office was unable to 
locate the veteran's previous card.  There were several 
abnormal urinalyses (i.e., showing albumin and/or pus cells), 
dated as early as 1960.  The veteran complained of backaches 
in November 1962 and June 1964.  A July 1964 x-ray of the 
lumbar spine showed six lumbar vertebrae.  In November 1964, 
there was tenderness of the lower back musculature.  In 
January 1965, the veteran was diagnosed as having prostatitis 
and epididymitis.  He was diagnosed as having strained 
muscles of the dorsal lumbar spine in March 1981.  Cystitis 
was diagnosed in November 1987 and prostatitis was diagnosed 
in September 1989.

In January 1997, the veteran also provided duplicate copies 
of his service medical records to the RO, which were returned 
to him.  See VA rating decision, dated May 6, 1997.

In October 1997, the veteran requested that the RO obtain an 
outside medical opinion concerning the onset of a central 
nervous system disorder.  He stated that Dr. Couch (now 
deceased) told him that his small pox vaccination affected 
his central nervous system.

The veteran testified at a personal hearing at the RO in 
January 1998.  He stated that he may have had flat feet upon 
his entrance to service, but that he did not have any trouble 
with them prior to service.  He could tell by looking at them 
that they were flat.  He was provided arch supports during 
service, but not before service, and continued to wear arch 
supports.  He stated that the extra weight that he wore 
during exercises in basic training hurt his back and feet.  

The veteran further testified that he was not diagnosed as 
having spina bifida prior to service.  He was discharged from 
service with a kidney infection and sought medical treatment 
within two or three weeks.  He continued to suffer from 
kidney problems.  He was currently being treated by a private 
doctor for his back, flat feet, and kidneys.  Finally, the 
veteran testified that he was paralyzed by his reaction to 
the vaccination in service and that he had numbness in his 
toes on both feet for the past four or five years, which he 
attributed to the reaction to the vaccination.  He also 
attributed his kidney problems to the in-service vaccination.

The hearing officer asked the veteran whether he had any 
additional treatment records to present.  The veteran said he 
had provided copies of all the ones he was able to get and 
that the ones covering the first three or four years after 
service were not available.

At the time of his personal hearing, the veteran submitted a 
list of medications that he took for his kidneys and bladder, 
dizziness, "sugar," and infection.  In March 1998, he 
provided a list of doctors that treated him for kidney 
problems after service.


II.  Legal analysis

A.  Service connection for a central nervous system disorder

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).  

Here, no medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has any 
central nervous system disorder.  Although acceptable lay 
evidence may constitute competent evidence when it comes to 
describing symptoms or manifestations of a disease, a 
veteran's statements as to symptomatology (i.e., numbness in 
his toes and feet), without medical evidence of an underlying 
impairment capable of causing the symptoms alleged, generally 
cannot constitute plausible evidence of the existence of a 
current disability for VA service connection purposes.  
Compare Espiritu v. Derwinski, 1 Vet. App. 492, 494 (1992), 
and Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  
Unsupported by medical evidence, the veteran's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim. 

There is no post-service objective evidence in the present 
case of a current central nervous system disorder.  While the 
veteran reported that Drs. Crews and Couch told him that the 
in-service vaccination affected his central nervous system, 
he did not state what, if any, diagnosis was rendered by 
these doctors.  Moreover, "hearsay medical evidence" does 
not constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  A statement from Dr. Crew is 
of record and reflects no such opinion and no diagnosis of a 
central nervous system disorder.  Dr. Couch is also 
reportedly deceased and his records are not available.

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court noted that, "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability . . . In the absence 
of proof of a present disability there can be no valid 
claim."  Thus, the veteran's claim is not well grounded in 
the absence of medical evidence showing a current central 
nervous system disorder.
 
The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim, including affording 
the veteran a VA examination, because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for a central 
nervous system disorder.  The veteran has not reported any 
post-service treatment for a central nervous system disorder.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

The veteran has asked that VA obtain an outside medical 
opinion concerning the onset of a central nervous system 
disorder.  The Board construes this as a request for an 
independent medical expert (IME) opinion.  When, in the 
judgment of the Board, additional medical opinion is 
warranted by the medical complexity or controversy involved 
in an appeal, the Board may obtain an advisory medical 
opinion from one or more medical experts.  38 C.F.R. 
§ 20.901(d) (1999).  In this case, the veteran has not come 
forward with any medical opinion or evidence that supports 
his contentions, which are based on lay speculation on his 
part as to what he feels might have happened.  There is no 
medical complexity or controversy involved, because there is 
not a plausible claim.  Accordingly, the Board does not find 
that an IME opinion is warranted.


B.  New and material evidence claims

1.  General

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

By letter dated January 11, 1955, the RO notified the veteran 
of the January 1955 rating decision denying service 
connection for pes planus, spina bifida occulta, 
hydronephrosis, and pyelonephrosis.  The veteran was also 
advised of his appellate rights, and did not appeal.  
Therefore, the RO's decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 
(1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

The evidence received subsequent to January 1955 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In the rating decision on appeal, the RO adjudicated these 
issues according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is not necessary to remand these claims 
because no prejudice to the veteran results from the Board's 
consideration of these claims.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
veteran a less stringent "new and material" evidence 
threshold to overcome.  


2.  Back disorder, including spina bifida occulta, and a 
bilateral foot disorder, including pes planus

A congenital or developmental defect is not a disease or 
injury within the meaning of applicable law.  See 38 C.F.R. § 
3.303(c) (1999).  No disability resulting from a congenital 
or developmental defect may be service connected.  Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  The VA General Counsel 
has defined a "defect" as an imperfection or structural 
abnormality.  VAOPGCPREC 82-90.  The RO determined in January 
1955 that the veteran's spina bifida and pes planus were 
congenital or developmental defects and not disabilities 
under the law.  There is a lack of entitlement under the law 
to service connection for these conditions unless the 
evidence shows that they were subject to a superimposed 
disease or injury during military service that resulted in 
disability apart from the developmental defect.  See 
VAOPGCPREC 82-90; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law). 

At the time of the January 1955 RO decision, the evidence of 
record showed that the veteran was diagnosed as having spina 
bifida occulta and pes planus during active service.  There 
was also one notation of acute strain at the insertion of the 
anterior tibial muscle during service in 1952.  No other back 
or foot conditions were shown during or after service.  The 
evidence did not show that the veteran had any current back 
or foot disability that was superimposed upon the in-service 
spina bifida occulta and/or pes planus; or any current back 
or foot condition (other than spina bifida occulta and pes 
planus) that was related to any in-service disease or injury.  
Any "new" evidence would have to bear directly and 
substantially upon this matter and be so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  

The Board finds that new and material evidence has not been 
received.  The veteran's contentions that he has a back 
disorder that had its onset during active service and that he 
was treated after service for back problems are not new.  The 
service medical records and post-service medical records that 
were before the RO in 1955 documented his in-service and 
post-service complaints of back pain.  Moreover, the lay 
statements concerning the onset of any back condition (other 
than spina bifida occulta) are not competent.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108).

The veteran's contention that he has pes planus that had its 
onset during active service are also not new.  His pes planus 
is the type of observable medical condition where lay 
observation is enough to identify its existence.  See Savage, 
10 Vet. App. at 495; see also Falzone v. Brown, 8 Vet. App. 
398, 403 (1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 
(1994) for the proposition that medical causation evidence 
may not be necessary for conditions that lend themselves to 
lay observation such as flat feet).  His statements 
concerning the presence of pes planus during and after 
service are essentially a repetition of his previous 
assertions made in his September 1954 claim, and are 
basically cumulative and not new.  See Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).  

To the extent that the veteran acknowledges the presence of 
pes planus prior to service, his statements are new.  
However, they are not material because they do not indicate 
that this condition was subject to superimposed disease or 
injury during active service.  The veteran has not claimed 
that he currently has any foot disability other than pes 
planus.  He has reported only that pes planus became 
symptomatic due to in-service activities.

The copies of the service medical records submitted by the 
veteran were of record at the time of the January 1955 RO 
decision and are therefore not new.  

The private medical records, while new, are also not 
material, or so significant that they must be considered in 
order to fairly decide the merits of the claims.  They do not 
show any treatment for pes planus or any other foot disorder 
or spina bifida occulta.  The veteran was diagnosed as having 
strained muscles of the dorsal lumbar spine nearly 20 years 
ago in March 1981; however, there is no current diagnosis of 
any back disorder.  Nor do the records in any way provide a 
medical linkage of any current back or foot disorders (other 
than spina bifida occulta or pes planus) with the veteran's 
active service.  There is no medical evidence indicating that 
the veteran has any back or foot disorders related to any in-
service disease or injury.  Accordingly, the Board finds that 
these records are not so significant that they must be 
considered in order to fairly decide the merits of the 
claims.

Medical records that do not mention back or foot disorders, 
even if new, are not material.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  The fact that the veteran 
is presently or was impaired due to other medical problems is 
not a matter in dispute.  The list of medications provided by 
the veteran, while new, is also not material, as they do not 
pertain to any back or foot disorders. 

Accordingly, the Board finds that the evidence received 
subsequent to January 1955 is not new and material and does 
not serve to reopen the veteran's claims for service 
connection for a back disorder, including spina bifida 
occulta, and a bilateral foot disorder, including pes planus.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claims.  While the RO may not 
have obtained the veteran's complete post-service treatment 
records, additional development to obtain these records is 
unnecessary in view of the medical evidence currently of 
record.  There is no basis for speculating that such records 
dated many years after service would produce evidence 
necessary to reopen the veteran's claims.  He has not 
reported that any doctor related any back or foot disorders 
(other than spina bifida occulta or pes planus) to any in-
service disease or injury.  Accordingly, the Board concludes 
that VA did not fail to meet its obligations with regard to 
these claims under 38 U.S.C.A. § 5103(a) (West 1991).


3.  Genitourinary disorder, including hydronephrosis and/or 
pyelonephritis

The Board finds that new and material evidence has not been 
received to reopen the veteran's claim for service connection 
for a genitourinary disorder.  His contentions that he has a 
genitourinary disorder that had its onset during active 
service are not new.  His statements are essentially a 
repetition of his previous assertions that were before the RO 
in 1955, and are basically cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The copies of the service medical records submitted by the 
veteran were of record at the time of the January 1955 RO 
decision and are therefore not new.  The treatment records 
provided by the veteran are new, in that they were not of 
record in January 1955.  However, they are not material.  
While they do show occasional abnormal urinalyses, they do 
not relate any kidney or genitourinary disease to service or 
even substantiate the existence of a current chronic 
disorder.  The veteran had submitted a private doctor's 
statement in 1954 saying that he had a diagnosis of chronic 
pyelonephritis, but that diagnosis was not substantiated on 
thorough VA testing in connection with the veteran's VA 
examination.  The veteran has submitted no evidence that he 
currently has either diagnosis.  The additional evidence 
submitted since 1955 merely shows that the veteran 
periodically, after 1959, had genitourinary complaints.

The medical records do not in any way provide a medical 
linkage of any current genitourinary disorder with the 
veteran's active service.  There is no medical evidence 
indicating that the veteran has any genitourinary disorder 
related to any in-service disease or injury.  Accordingly, 
the Board finds that these records are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.

Medical records that do not mention a genitourinary disorder, 
even if new, are not material.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute.  

Accordingly, the Board finds that the evidence received 
subsequent to January 1955 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for a genitourinary disorder, including 
hydronephrosis and/or pyelonephritis.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

VA has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence, 38 U.S.C.A. § 5103(a) 
(West 1991), in this case, because nothing in the record 
suggests the existence of evidence that might reopen the 
finally denied claim of entitlement to service connection for 
a genitourinary disorder.  While the RO did not obtain the 
veteran's complete post-service treatment records, including 
those referenced in the March 1998 VA Form 9, additional 
development to obtain these records is unnecessary in view of 
the medical evidence currently of record.  There is no basis 
for speculating that such records dated after service would 
produce evidence necessary to reopen the veteran's claim.  
Furthermore, while the veteran has stated that he was treated 
immediately after service for a kidney disorder, he has also 
testified that he tried to get his treatment records dating 
that far back, and they are not available.  The veteran 
showed he was aware of the importance of those records, and 
he was unable to present them.  Accordingly, the Board 
concludes that there is no duty to inform the veteran of the 
evidence necessary to his claim under 38 U.S.C.A. § 5103(a) 
(West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a central nervous system disorder is 
denied.

New and material evidence not having been submitted, 
entitlement to service connection for a back disorder, 
including spina bifida occulta, is denied.

New and material evidence not having been submitted, 
entitlement to service connection for a bilateral foot 
disorder, including pes planus, is denied.

New and material evidence not having been submitted, 
entitlement to service connection for a genitourinary 
disorder, including hydronephrosis and/or pyelonephritis, is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

